Name: Council Decision (EU) 2018/1152 of 26 June 2018 on the signing on behalf of the Union of the Agreement between the European Union and the Government of the People's Republic of China on certain aspects of air services
 Type: Decision
 Subject Matter: international affairs;  European construction;  Asia and Oceania;  air and space transport
 Date Published: 2018-08-21

 21.8.2018 EN Official Journal of the European Union L 210/1 COUNCIL DECISION (EU) 2018/1152 of 26 June 2018 on the signing on behalf of the Union of the Agreement between the European Union and the Government of the People's Republic of China on certain aspects of air services THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) The Commission has negotiated on behalf of the Union an Agreement with the Government of the People's Republic of China on certain aspects of air services (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 8 December 2017. (3) The objective of the Agreement is to bring bilateral air services agreements between 27 Member States and the People's Republic of China in line with Union law. (4) The Agreement should be signed on behalf of the Union, subject to its conclusion at a later date, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Government of the People's Republic of China on certain aspects of air services (the Agreement) is hereby authorised, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 June 2018. For the Council The President E. ZAHARIEVA